Exhibit 10.29

 

Variation to Terms of Employment with

Crawford & Company Adjusters (U.K.) Limited

   LOGO [g89519image001.jpg]

As agreed, the following terms replace clauses 8.1.3 respectively. All other
terms and conditions remain as per the Service agreement signed on 18 January
2002.

Clause 8.1.3

 

8 OTHER BENEFITS

 

8.1 The executive is entitled to membership of the following schemes (each
referred to below as an “insurance scheme”):

 

  8.1.3 a life assurance scheme under which a lump sum benefit shall be payable
on the Executive’s death while the Agreement continues; the benefit of which
shall be paid to such dependents of the Executive or other beneficiary as the
trustees of the scheme select at their discretion, after considering any
beneficiaries identified by the executive in any expression of his wishes
delivered to the trustees before his death. The benefit is equal to 4 times the
Executive’s basic annual salary at his death which is subject to satisfactory
insurance terms being available. Crawford & Company reserve the right to amend
terms of the insurance scheme at any time.

I understand and agree to the above variations to the terms and conditions of my
employment (see service agreement dated 18 January 2002) with Crawford & Company
and have signed below to that effect:

 

Signed    /s/ I. V. Muress Name   I. V. Muress Date   1/12/06

Registered Office • 42 Trinity Square • London EC3N 4TH UK • +44 (0) 20 7265
4000 • Fax +44 (0) 20 7265 4004 • www.crawfordandcompany.com

Registered in England No. 2908444 • VAT No. 447 2173 51